Citation Nr: 1637159	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  14-28 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to service-connected disability.

2.  Entitlement to a compensable initial rating for sacral radiculopathy, S2-S3.

3.  Entitlement to a rating in excess of 10 percent for bursitis of the acromioclavicular joint of the left shoulder.

4.  Entitlement to a rating in excess of 20 percent prior to June 4, 2013, and in excess of 40 percent thereafter for left sacroiliac sprain, with recurrent lower back pain and degenerative disc disease, L5-S1.


REPRESENTATION

The Veteran is represented by:  James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to April 2005 and from January 2008 to February 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In the April 2012 rating decision, the RO denied the Veteran's claims of entitlement to service connection for tinnitus and lower left extremity peripheral neuropathy.  The Veteran then submitted a timely notice of disagreement that same month.  Subsequently, in a June 2014 rating decision, service connection was granted for tinnitus and left lower extremity radiculopathy.  As the benefit sought on appeal has been granted, further consideration of these claims is not warranted.  

Additionally, in the April 2012 rating decision, the RO granted service connection for an adjustment disorder with depressed mood, and assigned a 10 percent rating for the disability, effective September 19, 2011.  The Veteran submitted a timely notice of disagreement with this decision, stating that he was seeking an initial rating of 50 percent.  In June 2014, the RO issued a rating decision granting an initial rating of 50 percent for the Veteran's adjustment disorder with depressed mood, effective September 19, 2011.  While the Veteran is presumed to be seeking the maximum benefit available by law, he can choose to limit his claim to a lesser benefit.  Given that the Veteran clearly articulated that he was seeking an initial rating of 50 percent, and that the RO granted a 50 percent rating throughout the pendency of the claim, the Board finds that the benefit sought on appeal has been granted and, thus, further review of this claim is not warranted.

The April 2012 rating decision did not adjudicate the issue of entitlement to an effective date prior to April 3, 2005, for the grant of service connection for left sacroiliac sprain, with recurrent lower back pain and degenerative disc disease, L5-S1.  It was limited in scope to ascertaining entitlement to an increased rating.  In his April 2012 notice of disagreement, however, the Veteran asserts that he is entitled to an earlier effective date for the grant of service connection for left sacroiliac sprain, with recurrent lower back pain and degenerative disc disease, L5-S1.  Although this appears to be a reasonably raised claim, the rating decision that assigned the effective date for the grant of service connection is now final.  Once a rating decision that establishes an effective date for an award becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE); any other result would vitiate the rule of finality.  In other words, the there is no valid freestanding claim for an earlier effective date as a matter of law.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  The Veteran has not submitted assertions of CUE, nor is it reasonable to construe his or his attorney's statements as raising CUE.  Further, because it is not valid, the Board is not referring a reasonably raised, "freestanding" earlier effective date claim herein.

The record before the Board consists of paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

Sleep Apnea

The Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection for sleep apnea.  However, the evidence of record includes a current diagnosis of sleep apnea.  Further, the Veteran and his spouse have asserted that he has experienced sleeping difficulties since his active duty.  Given the relatively close proximity of the first post-service diagnosis to his active duty and the lay assertions of continuity, the Board finds that the evidence of record suggests an association between the Veteran's active duty and a current disability.  As such, in order for VA to satisfy its duty to assist, a remand is required to provide the Veteran with a VA examination.  38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Sacral Radiculopathy and Bursitis of Acromioclavicular Joint of the Left shoulder

Pursuant to these claims, the Veteran was provided VA examinations in October 2010, April 2011, and June 2013.

With respect to sacral radiculopathy, the October 2010 and June 2013 VA examinations were primarily assessing the severity of the Veteran's service-connected sacroiliac sprain, with recurrent lower back pain and degenerative disc disease, L5-S1.  These examinations provided limited insight as to the severity of the Veteran's sacral radiculopathy, S2-S3.  As such, the Board finds that a remand is required in order to provide the Veteran a VA examination focusing on the severity of this disability.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

Regarding his bursitis of acromioclavicular joint of the left shoulder, the Veteran was most recently provided a VA examination to determine the degree of severity of the disability in April 2011, more than 5 years ago.  Consequently, in order to comply with VA's duty to assist, the Board finds that a remand is required to provide the Veteran with a thorough and contemporaneous examination.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (2016); see Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Left Sacroiliac Sprain

In the April 2012 rating decision, the RO granted an increase from 10 percent to 20 percent, but not higher, for left sacroiliac sprain, with recurrent lower back pain and degenerative disc disease, L5-S1.  That same month, the Veteran submitted a timely notice of disagreement regarding this rating assigned.  Although the rating was subsequently increased to 40 percent, effective June 4, 2013, this did not satisfy the Veteran's appeal.  To date, the RO has not issued a statement of the case in response to the April 2012 notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2016).  As such, the Board must remand this claim in order for the RO to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal by submitting a timely substantive appeal.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should provide the Veteran and his representative a statement of the case addressing the issue of entitlement to higher ratings for left sacroiliac sprain, with recurrent lower back pain and degenerative disc disease, L5-S1, and inform them of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO should ensure that all indicated development is completed before the issue is certified for consideration by the Board.

2.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.  

3.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

After examining the Veteran and reviewing his pertinent history, the examiner should state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea: 

(a) originated in or is otherwise etiologically related to his active duty; OR

(b) was caused or permanently worsened by service-connected disability.

In so doing, the examiner must consider and discuss the Veteran and his spouse's assertions as to the onset and course of his lay observable symptoms.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The Veteran also should be afforded a VA examination to determine the current severity of his service-connected sacral radiculopathy, S2-S3.  All pertinent evidence of record should be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  

The RO must ensure that the examiner provides all information required for rating purposes, to include an assessment of the specific nerve or nerves involved and whether there is mild, moderate, moderately severe, or severe incomplete paralysis of the nerve or complete paralysis of the nerve.  

5.  The Veteran also should be afforded a VA examination to determine the current severity of his service-connected bursitis of acromioclavicular joint of the left shoulder.  All pertinent evidence of record should be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.  

The RO must ensure that the examiner provides all information required for rating purposes.  In particular, the examiner should be directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, and with weight-bearing and without weight-bearing.  The examiner should also be directed to perform the same range of motion tests for the Veteran's right shoulder.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

6.  The RO or the AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

7.  The RO also should undertake any other development it determines to be warranted.

8.  The RO must then readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

